FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In the Matter of: MARY DEROCHE;           
ERIC DEROCHE,
                         Debtors,               No. 04-15258
                                                    D.C. No.
MARY DEROCHE; ERIC DEROCHE,                  CV-03-00463-EHC
                                              District of Arizona,
                      Appellants,
                                                    Phoenix
               v.
                                                    ORDER
ARIZONA INDUSTRIAL COMMISSION,
                       Appellee.
                                          
    On Remand From The United States Supreme Court

                        Filed May 6, 2008

      Before: Stephen Reinhardt and Sidney R. Thomas,
        Circuit Judges, and Jane A. Restani,* Judge.


                             ORDER

  This case is hereby resubmitted.

  Pursuant to the judgment of the United States Supreme
Court issued on March 20, 2007 in Travelers Casualty &
Surety Co. of America v. Pacific Gas & Electric Co., ___ U.S.
___, 127 S.Ct. 1199, 167 L.Ed.2d 178 (2007), we vacate our
opinion at 434 F.3d 1188 (9th Cir. 2006), vacate the district
court’s decision as well as the bankruptcy court’s decision,

   *The Honorable Jane A. Restani, Chief Judge, United States Court of
International Trade, sitting by designation.

                                4935
4936              IN THE MATTER OF: DEROCHE
and remand to the district court with instructions to remand to
the bankruptcy court for further proceedings consistent with
the opinion of the Supreme Court. We express no opinion on
any other issue presented by the parties, leaving those ques-
tions for consideration of the bankruptcy court in the first
instance.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.